DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.
Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 06/09/2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 21-40 are allowed and renumbered as claims 1-20.
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephonic interview with applicant’s representative Ms. Jodie Spade on 03/01/2021.
6.	The application has been amended as follows:
	In Claim 21, after “receive a message indicating that”, DELETE “the relative”, and INSERT “a relative of the individual”.
	In Claim 32, after “receiving a message indicating that”, DELETE “the relative”, and INSERT “a relative of the individual”.
	In Claim 40, after “receiving a message indicating that”, DELETE “the relative”, and INSERT “a relative of the individual”.
Reasons for Allowance
7.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of a mobile device comprising: at least one storage device storing a set of instructions, and at least one processor coupled to the at least one storage device, the set of instructions configuring the at least one processor to: transmit a request for information about an individual, receive a hypermedia element comprising an authentication form, transmit authentication information captured through the authentication form, receive instructions to display a first graphical user interface, the first graphical user interface comprising a hypermedia icon comprising an avatar, a hypermedia element comprising current status data, and a hypermedia element comprising available actions, transmit a request for a location of the individual, the request for the location of the individual comprising a mobile device location, receive a message indicating that a relative of the individual is undergoing a procedure, and after receiving the message, receive instructions to display a second graphical user interface comprising: a list of activities within a predetermined proximity of the mobile device, and a recommendation based on a duration of the procedure, as recited in independent claims 21, 32, and 40.
Specifically, although the prior art (See Killen and Bhavani) clearly teaches the automated display and retrieval of patient status information to relatives as that patient is undergoing a medical procedure, and Kane and Wang each clearly teach the recommendation of activities with a set duration that are geographically proximate to a mobile device of a user, the detailed claim language directed towards the specific recommendation of geographically proximate activities according to a duration to a mobile device after receiving a message indicating a relative is undergoing a procedure corresponding to that duration is not found in the prior art, in conjunction with the rest of the limitations of the independent claims. 
Moreover, the references in the IDS 06/09/2021 do not affect the patentability of the instant application.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 22-31, and 33-39 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2015/0310659 issued to Spear et al. on 29 October 2015.  The subject matter disclosed therein is pertinent to that of claims 21-40 (e.g., methods to provide medical information to others).
U.S. PGPUB 2015/0066648 issued to Kane et al. on 05 March 2015.  The subject matter disclosed therein is pertinent to that of claims 21-40 (e.g., methods to provide medical information to others).
U.S. PGPUB 2019/0108909 issued to Lee et al. on 11 April 2019.  The subject matter disclosed therein is pertinent to that of claims 21-40 (e.g., methods to provide medical information to others).
U.S. PGPUB 2015/0019642 issued to Wang et al. on 15 January 2015.  The subject matter disclosed therein is pertinent to that of claims 21-40 (e.g., methods to provide medical information to others).
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

June, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168